UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2007 Commission file number 1-14982 HUTTIG BUILDING PRODUCTS, INC. (Exact name of registrant as specified in its charter) Delaware 43-0334550 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 555 Maryville University Drive Suite 240 St. Louis, Missouri 63141 (Address of principal executive offices) (Zip code) (314) 216-2600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of Common Stock outstanding on March31, 2007 was 20,603,975 shares. 1 PageNo. PART I. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Statements of Operations for the three months ended March 31, 2007 and 2006 (unaudited) 3 Consolidated Balance Sheets as of March 31, 2007 (unaudited), December 31, 2006 and March 31, 2006 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 6. Exhibits 17 Signatures 18 Exhibit Index 19 2 Table of Contents HUTTIG BUILDING PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In Millions, Except Share and Per Share Data) Three Months Ended March 31, 2007 2006 Net sales $ 222.4 $ 281.1 Cost of sales 180.6 226.4 Gross margin 41.8 54.7 Operating expenses 46.1 49.8 Gain on disposal of capital assets (0.5 ) - Operating profit (loss) (3.8 ) 4.9 Interest expense, net 1.1 1.0 Income (loss) from continuing operations before income taxes (4.9 ) 3.9 Provision (benefit) for income taxes (1.7 ) 1.5 Income (loss) from continuing operations (3.2 ) 2.4 Loss from discontinued operations, net of taxes (0.2 ) - Net income (loss) $ (3.4 ) $ 2.4 Net income (loss) from continuing operations per share - basic $ (0.16 ) $ 0.12 Net loss from discontinued operations per share - basic (0.01 ) - Net income (loss) per share - basic $ (0.17 ) $ 0.12 Net income (loss) from continuing operations per share - diluted $ (0.16 ) $ 0.12 Net loss from discontinued operations per share - diluted (0.01 ) - Net income (loss) per share - diluted $ (0.17 ) $ 0.12 Basic shares outstanding 20,379,903 20,185,599 Diluted shares outstanding 20,379,903 20,570,431 See notes to unaudited consolidated financial statements 3 Table of Contents HUTTIG BUILDING PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Millions) March 31, 2007 December 31, 2006 March 31, 2006 (unaudited) (unaudited) ASSETS Current Assets: Cash and equivalents $ 4.5 $ 6.1 $ 1.7 Trade accounts receivable, net 91.5 74.1 118.7 Inventories 103.6 97.3 122.9 Other current assets 8.9 11.7 10.6 Total current assets 208.5 189.2 253.9 Property, Plant and Equipment: Land 6.0 6.0 5.9 Building and improvements 32.6 32.8 31.8 Machinery and equipment 32.5 31.9 36.3 Gross property, plant and equipment 71.1 70.7 74.0 Less accumulated depreciation 41.7 40.7 35.2 Property, plant and equipment, net 29.4 30.0 38.8 Other Assets: Goodwill, net 19.0 19.1 19.1 Other 5.8 5.8 8.0 Deferred income taxes 2.4 2.3 1.1 Total other assets 27.2 27.2 28.2 Total Assets $ 265.1 $ 246.4 $ 320.9 See notes to unaudited consolidated financial statements 4 Table of Contents HUTTIG BUILDING PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Millions, Except Share and Per Share Data) March 31, 2007 December 31, 2006 March 31, 2006 (unaudited) (unaudited) LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Current maturities of long-term debt $ 2.2 $ 2.9 $ 8.8 Trade accounts payable 72.0 62.1 107.0 Deferred income taxes 4.0 4.5 5.3 Accrued compensation 4.8 7.8 6.2 Other accrued liabilities 7.1 12.6 11.9 Total current liabilities 90.1 89.9 139.2 Non-current Liabilities: Long-term debt, less current maturities 63.7 42.8 58.9 Other non-current liabilities 4.1 4.0 3.9 Total non-current liabilities 67.8 46.8 62.8 Shareholders’ Equity: Preferred shares; $.01 par (5,000,000 shares authorized) - - - Common shares; $.01 par (50,000,000 shares authorized: 20,896,145 shares issued at March 31, 2007, December31, 2006 and March 31, 2006) 0.2 0.2 0.2 Additional paid-in capital 35.6 35.5 34.1 Retained earnings 73.0 76.0 86.1 Accumulated other comprehensive income - - 0.5 Less: Treasury shares, at cost (292,170 shares at March 31, 2007, 371,837 shares at December31, 2006 and 376,504 shares at March 31, 2006) (1.6 ) (2.0 ) (2.0 ) Total shareholders’ equity 107.2 109.7 118.9 Total Liabilities and Shareholders’ Equity $ 265.1 $ 246.4 $ 320.9 See notes to unaudited consolidated financial statements 5 Table of Contents HUTTIG BUILDING PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY (UNAUDITED) (In Millions) CommonShares Outstanding, at Par Value Additional Paid-In Capital Retained Earnings Treasury Shares, at Cost Total Shareholders’ Equity Balance at January1, 2007 $ 0.2 $ 35.5 $ 76.0 $ (2.0 ) $ 109.7 Net loss (3.4 ) (3.4 ) Comprehensive loss (3.4 ) Cummulative effect of adoption of FIN 48 0.4 0.4 Restricted stock issued, net of forfeitures (0.4 ) 0.4 - Stock compensation 0.5 0.5 Balance at March31, 2007 $ 0.2 $ 35.6 $ 73.0 $ (1.6 ) $ 107.2 See notes to unaudited consolidated financial statements 6 Table of Contents HUTTIG BUILDING PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Millions) ThreeMonthsEnded March 31, 2007 2006 Cash Flows From Operating Activities: Net income (loss) $ (3.4 ) $ 2.4 Adjustments to reconcile net income (loss) to cash used in operations: Net loss from discontinued operations 0.2 - Depreciation and amortization 1.3 1.5 Stock compensation expense 0.5 0.4 Other adjustments (0.3 ) 0.5 Changes in operating assets and liabilities: Trade accounts receivable (17.4 ) (28.9 ) Inventories (6.3 ) (23.2 ) Trade accounts payable 9.9 18.5 Other (5.7 ) (2.9 ) Net cash used in operating activities (21.2 ) (31.7 ) Cash Flows From Investing Activities: Capital expenditures (1.6 ) (2.9 ) Proceeds from disposition of capital assets 1.0 0.1 Total cash used in investing activities (0.6 ) (2.8 ) Cash Flows From Financing Activities: Borrowing and repayment of debt, net 20.2 33.7 Exercise of stock options - 1.1 Total cash provided by financing activities 20.2 34.8 Net Increase (Decrease) in Cash and Equivalents (1.6 ) 0.3 Cash and Equivalents, Beginning of Period 6.1 1.4 Cash and Equivalents, End of Period $ 4.5 $ 1.7 Supplemental Disclosure of Cash Flow Information: Interest paid $ 1.1 $ 1.0 Income taxes paid - 1.5 Assets acquired with debt obligations - 0.8 See notes to unaudited consolidated financial statements 7 Table of Contents HUTTIG BUILDING PRODUCTS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The unaudited interim consolidated financial statements of Huttig Building Products, Inc. (the “Company” or “Huttig”) were prepared in accordance with U.S. generally accepted accounting principles and reflect all adjustments (including normal recurring accruals) which, in the opinion of management, are considered necessary for the fair presentation of the results for the periods presented. These statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2006. The consolidated results of operations and resulting cash flows for the interim periods presented are not necessarily indicative of the results that might be expected for the full year. Due to the seasonal nature of Huttig’s business, operating profitability is usually lower in the Company’s first and fourth quarters than in the second and third quarters. Certain prior year amounts have been reclassified to conform to the current year presentation. 2. STOCK-BASED EMPLOYEE COMPENSATION The Company recognized approximately $0.5 and $0.4 million in non-cash stock-based compensation in the three months ended March 31, 2007 and 2006, respectively. During the first three months of 2007, the Company granted 75,000 shares of restricted stock at a fair market value of $5.19 under its 2005 Executive Incentive Compensation Plan. The restricted shares vest in three equal installments on the first, second and third anniversaries of the grant date. The unearned compensation expense is being amortized into expense on a straight-line basis over the requisite service period for the entire award. As of March 31, 2007, the total compensation expense not yet recognized related to all outstanding restricted stock awards and non-vested options was approximately $1.4 million and $0.4 million, respectively. 3. DEBT Debt consisted of the following at March 31, 2007, December31, 2006 and March 31, 2006 (in millions): March31, 2007 December31, 2006 March31, 2006 Revolving credit facility $ 62.8 $ 41.8 $ 37.5 Term loan – – 23.6 Capital lease and other obligations 3.1 3.9 6.6 Total debt 65.9 45.7 67.7 Less current portion 2.2 2.9 8.8 Long-term debt $ 63.7 $ 42.8 $ 58.9 Credit Agreement — On October20, 2006, the Company entered into afive-year $160.0 million asset based senior secured revolving credit facility (“credit facility”). Borrowing availability under the credit facility is based on eligible accounts receivable and inventory. The Company has the right to add a real estate component to increase borrowing availability, but not in excess of the $160.0 million commitment. Additionally, the credit facility includes an option to request an increase in the size of the facility by up to an additional $40.0 million, subject to certain conditions and approvals. The Company must also pay a fee in the range of 0.25% to 0.32%per annum on the average daily-unused amount of the revolving credit commitment. The entire unpaid balance under the credit facility is due and payable on October20, 2011, the maturity date of the credit agreement. At March31, 2007, under the credit facility the Company had revolving credit borrowings of $62.8 outstanding at a weighted average interest rate of 7.04%, letters of credit outstanding totaling $5.2 million, primarily for health and workers’ compensation insurance, and $62.2 million of additional borrowing capacity. In addition, the Company had $3.1 million of capital lease and other obligations outstanding at March31, 2007. The borrowings under the credit facility are collateralized by substantially all of the Company’s assets and are subject to certain operating limitations applicable to a loan of this type, which, among other things, place limitations on indebtedness, liens, investments, mergers and acquisitions, dispositions of assets, cash dividends and transactions with affiliates. The financial covenant in the credit facility is limited to a fixed charge coverage ratio to be tested only when excess borrowing availability is less than $25.0 million and on a pro forma basis prior to consummation of certain significant business transactions outside the Company’s ordinary course of business and prior to increasing the size of the facility. 8 Table of Contents 4. CONTINGENCIES The Company carries insurance policies on insurable risks with coverage and other terms that it believes to be appropriate. The Company generally has self-insured retention limits and has obtained fully insured layers of coverage above such self-insured retention limits. Accruals for self-insurance losses are made based on claims experience. Liabilities for existing and unreported claims are accrued when it is probable that future costs will be incurred and can be reasonably estimated. The Company is subject to federal, state and local environmental protection laws and regulations. The Company’s management believes the Company is in compliance, or is taking action aimed at assuring compliance, with applicable environmental protection laws and regulations. However, there can be no assurance that future environmental liabilities will not have a material adverse effect on the Company’s consolidated financial condition or results of operations. Huttig has been identified as a potentially responsible party in connection with the clean up of contamination at a formerly owned property in Montana that was used for the manufacture of wood windows and at a currently-owned facility in Prineville, Oregon, in connection with the clean up of petroleum hydrocarbons and PCP discovered in soil and groundwater at the facility. As of March31, 2007, the Company had accrued approximately $0.8 million for future costs of remediating these sites. However, until a final remedy is selected by the respective state departments of environmental quality, management cannot estimate the top of the range of loss or cost to Huttig of the final remediation order. In addition, some of the Company’s current and former distribution centers are located in areas of current or former industrial activity where environmental contamination may have occurred, and for which the Company, among others, could be held responsible. The Company currently believes that there are no material environmental liabilities at any of its distribution center locations. The Company accrues expenses for contingencies when it is probable that an asset has been impaired or a liability has been incurred and management can reasonably estimate the expense. Contingencies for which the Company has made accruals include environmental, product liability and other legal matters. Based on management’s assessment of the most recent information available, management currently does not expect any of these contingencies to have a material adverse effect on the Company’s financial position or cash flow. It is possible, however, that future results of operations for any particular quarter or annual period and our financial condition could be materially affected by changes in assumptions or other circumstances related to these matters. 5. BASIC AND DILUTED SHARES Earnings per share have been calculated using the following share information (in thousands): Three Months Ended March 31, 2007 2006 Weighted average number of basic shares outstanding 20,380 20,186 Effect of dilutive securities – options, restricted stock and restricted stock units outstanding — 384 Weighted average number of diluted shares outstanding 20,380 20,570 At March 31, 2007, all outstanding stock options and all non-vested restricted shares were anti-dilutive. At March 31, 2006, stock options to purchase 136,500 shares were not dilutive and, therefore, were not included in the computations of diluted income per share amounts. 9 Table of Contents 6. BRANCH CLOSURES AND OTHER SEVERANCE In the first quarter of 2007, the Company closed its Hauppauge, New York, Dothan, Alabama and Spokane, Washington branches. The Company recorded $2.4 million in operating charges from these closures and from severance associated with other reductions in force in the first quarter of 2007 in the caption “Operating expenses” on its consolidated statement of operations for the three months ended March 31, 2007 and $1.0 million in inventory losses related to these branch closures recorded in the caption “Cost of sales” on its consolidated statement of operations for the three months ended March 31, 2007. At March 31, 2007, the Company has recorded $2.4 million related to accrued severance andremaining building lease rentals (net of anticipated sublease rentals) on closed facilities that will be paid out over the terms of the various leases through 2009 primarily in “Other accrued liabilities” on the balance sheet. Branch Closure Reserve and Other Severance: (in millions) Inventory Operating Expenses Total Balance at December 31, 2006 $ – $ 1.2 $ 1.2 Branch closures and other severance 1.0 2.4 3.4 Amount paid/utilized (1.0 ) (1.2 ) (2.2 ) Balance at March 31, 2007 $ – $ 2.4 $ 2.4 7. INCOME TAXES Huttig adopted FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), on January 1, 2007.As a result of the implementation, the Company recognized a $0.4 million decrease to liabilities for uncertain tax positions.This decrease was accounted for as an increase to the beginning balance of retained earnings on the balance sheet.Including the cumulative effect decrease to liabilities for uncertain tax positions, at the beginning of 2007, Huttig had approximately $0.4 million of unrecognized tax benefits, all of which, if recognized, would affect the effective income tax rate in any future periods. In connection with the adoption of FIN 48, the Company will include interest and penalties related to uncertain tax positions in income tax expense.Currently, the Company has $0.4 million of unrecognized tax benefits and $0.2 million of accrued interest related to uncertain tax positions included in “Other non-current liabilities” on the balance sheet. Huttig and its subsidiaries are subject to U.S. federal income tax as well as income tax of multiple state jurisdictions.The Company has substantially concluded all U.S. federal income tax matters for years through 2002 and for 2004, and is currently not under examination by the Internal Revenue Service.Open tax years related to state jurisdictions remain subject to examination but are not considered material. As of March 31, 2007, there have been no material changes to theliabilities for uncertain tax positions.The Company does not expect any significant increases or decreases to its unrecognized tax benefits within 12 months of this reporting date. 8. DISCONTINUED OPERATIONS The Company recorded a $0.2 million after tax loss from discontinued operations for environmental and litigation expenses associated with previously reported discontinued operations in the three months ended March 31, 2007. 10 Table of Contents ITEM2—
